MEMORANDUM **
Patricia Pryor petitions pro se for review of a decision of the Railroad Retirement Board (“Board”) dismissing as untimely her appeal of a decision of the Railroad Retirement Board’s Bureau of Hearings and Appeals. Because the Board’s dismissal of Pryor’s appeal was not a final decision on the merits as contemplated by 45 U.S.C. § 355(f), we do not have jurisdiction to review the Board’s decision. See Rivera v. R.R. Ret. Bd., 262 F.3d 1005, 1008-09 (9th Cir.2001).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.